Acknowledgment
The amendment filed on February 24, 2022 responding to the Office Action mailed on February 8, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 8-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Summary
Examiner notes Applicant’s ‘interview summary’, see Remarks at page 4.  Examiner’s recollection is that Applicant contacted Examiner to indicate the willingness to cancel rejected claims putting the case in condition for allowance either by Examiner’s amendment or supplemental.  Examiner does not recall Applicant requesting an Examiner’s amendment and opines that to the extent that Applicant’ believes a casual reference to an Examiner’s amendment is a request, it was ill communicated.  Applicant indicated a desire to make a notice of allowance less work for Examiner and Examiner instructed Applicant to file a supplemental to be considered in due course.  Had Examiner considered a brief phone conversation an ‘interview’ touching on the merits of the case, an Examiner interview summary, reviewed with Applicant, would be made of record.
Allowable Subject Matter
Claims 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art fails to disclose the method of claim 8 comprising bonding a second substrate on the side of the stack opposite the first substrate; removing the first substrate; and etching a second set of holes in the stack of layers from a side of the stack opposite the second substrate, wherein at least one of the one or more holes in the second set of holes penetrates into the stack of layers, and aligns with at least one of the one or more holes in the first set of holes to form at least one extended hole.
Claims 9-17 depend directly on claim 8 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893